Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	This final Office action is in response to the applicant’s amendment and remarks filed on 06/23/2022. Claims 1 and 12 are amended and claim 11 is cancelled. Therefore, claims 1-10 and 12-17 are pending.
	
Reissue Applications
3.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,171,398 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
4.	In the last Office action claims 1-10, and 12-17 were rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 (Non-final Office action p. 4) Applicant filed a new declaration in which the error statement states: 
“Applicant seeks to correct the error by clarifying the limitations of claim 1 directed to the detecting of text “related to a particular content in the conversation”, so as to recite instead text "included in the received message", which has a broader scope. Applicant believes that the original claim was unduly narrow in this regard.” (Id.)

 	The new declaration correctly identify the error in the claims with reference to the specific claim(s) and the specific claim language, and identify how the error renders the original patent wholly or partly inoperative. The rejection of claims as being based upon a defective reissue oath/declaration is hereby withdrawn in view of  Applicant’s filing the new declaration. 
    
Claim Rejection – 35 USC 112 2nd ¶
5.	In the last Office action claims 1, 7-10 and 12-13 and 16-17 were rejected under 35 U.S.C. 112(b), because the phrase "particular content" in claims 1 and 12 did not have sufficient antecedent basis. (Non-final Office action p. 10) The rejection of claims under 35 U.S.C. 112(b) is hereby withdrawn in view of Applicant amending claims replacing "particular content" to “identified content image.”  

Claim Rejection - 35 USC 251, Impermissible Recapture
6.	In the last Office action, claims 1-10, and 12-17 were rejected under 35 U.S.C. 251 on the grounds of impermissible recapture. Applicant amended claim 1 and 12, restoring the surrendered generating limitation, “providing, by the processor of the user device, information related to the [particular content] identified content image in response to the selection of the identified content image, wherein the identified content image is selectable by a touch input.” (Id.)
The rejection of claims 1-10, and 12-17 under 35 U.S.C. 251 is hereby withdrawn  in view of Applicant restoring the above limitation in claim 1 and similar limitation claim 12. 

Claim Rejections - 35 USC § 103
7.	With respect to the rejection of claims as being obvious over Droz, Rodriguez and Jablokov, Applicant asserts that the combination of the references does not discloses or suggest “wherein the providing of the information related to the identified content image comprises: determining a type of the identified content image when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the identified content image, and displaying the information related to the identified content image according to the executed internal or external function” as recited in claim 1 and similarly recited in claim 12. [Emphasis in original] (Remarks at 11) 
	Applicant in specific argues that the combination of Droz, Rodriguez does not disclose this limitation and that, “[I]n rejecting the claims, the Examiner cites to the features of Jablokov in which “the advertisement associated with the selected word is presented to the user”. However, the “selected word” here clearly refers to text in the received message. The “selected word” cannot reasonably be interpreted as “the identified content image” as recited in the independent claims. The claims clearly distinguish between the text in the received message and the identified content image. The person of ordinary skill would not understand the selected word described in Jablokov as corresponding to the recited “identified content image”. Jablokov thus does not remedy the deficiencies of Droz and Rodriguez.” [Emphasis added] (Id.) 
	Examiner respectfully disagrees with the Applicant’s argument. Applicant amended claims1 replacing “particular content” to “identified content image”, amended claim 1 to recite, “receiving a user input corresponding to a selection of the identified content image,” and restored the limitation “providing, by the processor of the user device, information related to the identified content image in response to the selection of the identified content image, wherein the identified content image is selectable by a touch input.” Applicant further amended claim 12 to restore the related limitation. 
	Here however, Applicant arguing that the “selected words” cannot be interpreted as “identified content image” and that, the “selected word” described in Jablokov does not correspond to the recited selected “identified content image” in claims 1 and 12.
	The Examiner submits that, as set forth in the new ground of rejection of claims in the present final Office action2, Gerszberg teaches that the content image is selectable by a touch input, and that the selection of the image provide more detail information about the advertisement. (See Gerszberg, “[I]n some embodiments, selecting the advertisement 200 may cause a larger and/or more detailed version of the advertisement 200 to appear, such as the advertisement 300 shown in FIG. 6.” Id., at ¶0040 and figures 5-6). Therefore, Gerszberg shows that it was obvious to select an image related to an advertisement and by selecting the image more detail information is provided by the processor to the user. 

Objection to amendment
8.	Claim 12 is objected to because of the following minor informalities. Applicant’s correction is required.
	Claim 12, recites, “wherein the content image is selectable by a touch input,]” The square bracket at the end should be omitted.  
  
	Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-4, 6-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (U.S. 2012/0011454) in view of Gerszberg et al. (U.S. 2001/0040621), further in view of Jablokov et al. (U.S. 2012/0303445).
	Examiner’s note: it is noted that the corresponding structure for performing the functions in the claims 12-14 is the microcontroller 160 with memory 170 with its associated discussion in Droz reference at [0007], [0008], and [00110]. The description of the algorithm are pointed out in the mapping of the claim language against the cited art, throughout the rejection of the claims. 12-14. (See the claim interpretation analysis in the Office action issued 03/25/2022, pp. 18-24)
	As to claim 1
Regarding claim 1, Droz teaches a method for providing information through a messenger in a user device, the method comprising: displaying, by a display of the user device, a speech window including a message received from an external device and/or the message sent to the external device in the messenger and a background image of the messenger, the background image being displayed on a background layer of the messenger, wherein the speech window is displayed on a speech layer of the messenger (a chat session is displayed including an interaction between at least two participant and the desktop image is the background: Droz ¶0026-¶0027, ¶0052-¶0056, and figure 8);
detecting, based on a scheme, by a processor of the user device, text included in the received message; (textual data from the email and/or form the chat between the interaction of the participants are detected: Droz ¶0045, ¶0049-¶0050, and figure 11);
determining whether the detected text includes one of key words associated with one or more predefined content images (intelligent scanning of the textual data stream and data mining is performed. See for example during the chat if the word Pizza is typed, an advertisement for Pizza is displayed: Droz ¶0045, ¶0049-¶0050);
identifying a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and
(textual chat related to the interaction of the participants are detected and analyzed and content image associated with the text of the interaction between the two participants is identified: Droz ¶0045, ¶0047, ¶0049-¶0050, and figure 11) See, “I am hungry” in Fig. 11 or “hungry for pizza” in Fig. 12, and the middle or intermediated layer which shows the participants or the Pizza delivery man. The identified Pizza delivery man is identified in response to the keyword “hungry.” 
displaying, by the display of the user device, the identified content image in an intermediate layer between the background layer and the speech layer of the messenger, in response to the detecting of the text relating to the identified content image (in response to the extracted text, an advertisement relating to the content of the conversation is displayed between the background layer and the speech layer of the messenger: Droz ¶0045, ¶0047, ¶0050, ¶0052-¶0056, and figure 12; and
See for example Fig. 8, reproduced and intended below, where the intermediate image is between the background image (with icons) and the speech bubble.
    PNG
    media_image1.png
    619
    659
    media_image1.png
    Greyscale

	Droz fails to teach; 	
receiving a user input corresponding to a selection of the identified content image; 
where the identified content image is selectable by a touch input, and  
providing, by the processor of the user device, information related to the identified content image in response to the selection of the identified content image
	However, Gerszberg in the same filed of endeavor discloses an advertisement system for displaying advertisement on a video-enabled telephone when the telephone is linked with another telephone and/or when the videophone is put on hold. Gerszberg teaches that the content image is selectable by a touch input, and that the selection of the image provide more detail information about the advertisement. (See Gerszberg, “[I]n some embodiments, selecting the advertisement 200 may cause a larger and/or more detailed version of the advertisement 200 to appear, such as the advertisement 300 shown in FIG. 6.” Id., at ¶0040 and figures 5-6). Therefore, Gerszberg shows that it was obvious to select an image related to an advertisement and by selecting the image more detail information is provided by the processor to the user. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Gerszberg in order to incorporate, receiving a user input corresponding to a selection of the identified content image,” “wherein the content image is selectable by a touch input,” and “providing, by the processor of the user device, information related to the identified content image in response to the selection of the identified content image.”
A person of ordinary skill in the art would have been motivated to make such modification because it utilizes a touch screen on a videophone that allows a user to be provided with more detailed information about the advertisement by touching it as explained in ¶0040 of Gerszberg. A person of ordinary skill in that art would be motivated to do this modification, to use touch input described by Gerszberg in order to “[p]rovide the user with additional information about the product being advertised,” and “[p]rovide a user with additional related advertisements.” (Gerszberg at ¶0041)

wherein all of the speech window is displayed and at least part of the identified content image and at least part of the background image is covered by the speech window during the displaying of the identified content image, and
Examiner notes that Droz in Fig. 11 shows that the speech bubble (e.g., “I am hungry”) covers at least part of both the background and the content image, therefore, Droz teaches the limitation.
	Droz in combination with Gerszberg teach wherein the providing of the information related to the identified content image comprises: determining a type of the identified content image when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the identified content image3, and
	The Examiner interpreting this claim limitation , when a content is selected by the user (execution of an internal application), connecting to an external server (displaying a website), the content type is determined, because the display of the website is in according to the content type.  
	Based on the above interpretation, Gerszberg teaches the providing of information related to the identified content image comprises: determining a type of the identified content image when the content image has been selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the identified content image,” and
	displaying the information related to the identified content image according to the executed internal or external function
	See Gerszberg at ¶0043 teaches that the when a customer’s preference information may be used to customize the types of product that are advertised to that customer. Customizing the type of product is interpreted as determining the type of product and directing advertisement to the customer is interpreted as function in cooperation with the user device. The display of the specific type of advertisement is interpreted as displaying the information related to the identified content image.

	To the extent that Applicant argues that Gerszberg does not explicitly teach “determining a type of the content when the content image has been selected;
executing an internal function or an external function operating in cooperation with the user device according to the type of the identified content image,” and
	Jablokov, in the same filed of endeavor teaches that wherein the providing of the information related to the content comprises: determining a type of the content when an advertising is selected, it triggers the launching of a web browser for displaying related information: (Jablokov ¶0032, ¶0052, ¶0119, ¶0202, and ¶0211); executing an internal function or an external function operating in cooperation with the user device according to the type of the content a web browser associated with the mobile communication device is connected internally or externally for displaying related information4: (Jablokov ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211); 
	displaying the information related to the identified content image according to the executed internal or external function. See Jablokov teaches that both the sender and the receiver of the advertisement could click on the advertisement. (Id., at ¶0211, and  ¶0202, ¶0206, , ¶0229, and figure 7) Therefore, the information related to the particular content is displayed according to the executed internal or external function. 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz, Gerszberg, with the teachings of Jablokov in order to determining a type of the content image that is selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the content in order to recognize and identify accurate content to be displayed to the user and be able to receiving a user input selecting text of a conversation which is previously input; and recognizing a correct content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation. (Id., Jablokov at [0214] ) 

	As to claim 2
	Regarding claim 2, Droz teaches further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the user inputs into the messenger (See Droz, teaches that text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Id., at ¶0044-¶0045, ¶0049-¶0050, and ¶0055).
	As to claim 3
	Regarding claim 3, Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the messenger receives from a conversation partner (See Droz, teaches that text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Id., at ¶0044-¶0045, ¶0049-¶0050, and ¶0055).
	As to claim 4
	Regarding claim 4, Droz teaches the method of claim 1. Droz further teaches wherein the detecting of the text comprises detecting the text related to the content in text that the user inputs into the messenger and text that the messenger receives from a conversation partner (See Droz, teaches that text or dialog is extracted from the conversation from any participant that indicates that he/she is hungry: Id., at ¶0044-¶0045, ¶0049-¶0050, and ¶0055).

As to claim 6
	Regarding claim 6, Jablokov teaches wherein the detecting of the text comprises: receiving a user input selecting text of a conversation, which is previously input; and recognizing a content matched to the selected text in response to the user input.
	Jablokov teaches wherein the detecting of the text related to the content comprises: receiving a user input selecting text of a conversation which is previously input [a user input represents selection of an emphasized/highlighted word of the conversation and/or selection of advertising content/ad impressions: (Jablokov at, ¶0105, ¶0206, ¶0226, ¶0228-¶0229, and ¶0303; and recognizing a content matched to the selected text in response to the user input [content is matched/related or associated with the emphasized/highlighted text: Jablokov at, ¶0013, ¶0091, ¶0095, ¶0110, ¶0142, and ¶0200).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz, and  Gerszberg, with the teachings of Jablokov in order to incorporate wherein the detecting of the text related to the content comprises: receiving a user input selecting text of a conversation which is previously input; and recognizing a content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained at ¶ 0214, Jablokov.
	
	As to claim 7
	Regarding claim 7, Jablokov teaches, identifying an information providing scheme for providing information related to the identified content image (determining of the type of the content includes upon selection of an advertising content/ad impressions, a web browser is launched for a purchase or relevant information: Jablokov at, ¶0105, ¶0202, ¶0206, ¶0228-¶0229, and ¶0303). 
A person of ordinary skilled in the art would have been motivated to modify the Droz and Gerszberg to identifying an information providing scheme for providing information related to the content, because such modification provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained at ¶0214 of Jablokov.

	As to claim 8
	Regarding claim 8, Jablokov teaches wherein the internal function includes a function of executing an application of the user device and providing the information related to the identified content image (Jablokov teaches that, an application residing on the mobile device provides information related to the content: Id., at, ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211). The same rationale applies as in claim 7.
	As to claim 9
	Regarding claim 9, Jablokov further teaches wherein the external function operating in cooperation with the user device comprises at least one of: a function of connecting to an external server and displaying a website of the information related to the identified content image (Jablokov teaches that, the additional content includes a web address that is passed to the mobile phone for display of the web page of information related to the content: Id., at, ¶0128, ¶0237, and ¶0303); 
	a function of connecting to an external server and displaying a result of searching for the information related to the identified content image on a portal site; or (Droz teaches that, a result of searches based on the information exchanged or relevant data pertinent to the exchange is displayed: Id., ¶0045-¶0046); and 
	a function of connecting to an external server before acquiring a coupon related to the identified content image and displaying the acquired coupon. The same rationale applies as in claim 7.

	As to claim 10
	Regarding claim 10, Jablokov teach, displaying the information related to the content by using a speech window.
	Jablokov teaches wherein the providing of the information comprises displaying the information related to the content by using a speech window (information is displayed in the text message: Id., at ¶0161, ¶0195, ¶0199, and ¶0303).
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz and Gerszberg with the teachings of Jablokov in order to incorporate wherein the providing of the information comprises displaying the information related to the content by using a speech window.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶0214 of Jablokov.

As to claim 12
	Regarding claim 12, Droz teaches a user device comprising: 
a touch screen display configured to (which will be explained to be obvious over Gerszberg): display a speech window including a message received from an external device and/or a message sent to the external device in a messenger and a background image of the messenger, the background image being displayed on a background layer of the speech window of the messenger, wherein the speech window is displayed on a speech layer of the messenger, and (a chat session is displayed including a conversation between participants and the desktop image is the background: Droz ¶0026-¶0027, ¶0052-¶0056, and figure 8); 
	receive an input (participants of the chat session can input messages: Droz at., ¶0026-¶0027 and ¶0052-¶0056); and 
	a processor configured to: (As noted above, the corresponding structure for performing the functions in claims 12-14 is the microcontroller 160 with memory 170 with its associated discussion in Droz at ¶ 0007, ¶ 0008, and ¶ 0011).
	detect based on a scheme, text included in the received message (text is extracted relating to content of the interaction between two persons: Droz at., ¶0045, ¶0047, ¶0049-¶0050, and figure 11); 

determine whether the detected text includes one of key words associated with one or more predefined content images (intelligent scanning of the textual data stream and data mining is performed. See for example during the chat if the word Pizza is typed, an advertisement for Pizza is displayed: Droz at. ¶0045, ¶0049-¶0050);
identify a content image among the one or more predefined content images corresponding to the key word in the detected text of the received message; and
(textual chat related to the interaction of the participants are detected and analyzed and content image associated with the text of the interaction between the two participants is identified: Droz ¶0045, ¶0047, ¶0049-¶0050, and Fig. 11) 
perform a control operation for displaying, the identified image in an intermediate layer between the background layer and the speech layer of the messenger, in response to the detecting of the text included in the received message; and  (in response to the extracted text, an advertisement relating to the content of the conversation is displayed between the background layer and the speech layer of the messenger: Droz ¶0045, ¶0047, ¶0050, ¶0052-¶0056, and figure 12); and

Droz fails to teach; 	
perform a control operation for providing information related to the identified content image in response to a selection of the content image, wherein the content image is selectable by a touch input,
However, Gerszberg in the same filed of endeavor discloses an advertisement system for displaying advertisement on a video-enabled telephone when the telephone is linked with another telephone and/or when the videophone is put on hold. Gerszberg teaches wherein the content image is selectable by a touch input (the advertisement is selectable by touching the advertisement.) (Gerszberg at, ¶0040 and Fig. 5-6). 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz with the teachings of Gerszberg in order to incorporate “wherein the content image is selectable by a touch input.”
A person of ordinary skill in the art would have been motivated to make such modification because it utilizes a touch screen on a videophone that allows a user to be provided with more detailed information about the advertisement by touching it as explained in ¶0043 of Gerszberg. See foe example Gerszberg teaches that by selecting the identified content image say when customer “selects more information for hair care product”, “[T]his preference information may be used to customize the types of products that are advertised to that customer.” More information related to that product will be provided to the user. (Id.)  

Examiner notes that Droz in Fig. 11 shows that the speech bubble (e.g., “I am hungry!) covers at least part of both the background and the content image, therefore, Droz teaches the limitation, wherein all of the speech window is displayed and at least part of the content image and the background image is covered by the speech window during the displaying of the identified content image, and. 
	Droz in combination with, Gerszberg fails to teach wherein the providing of the information related to the identified content image comprises: 
	determining a type of the identified content image when the content image has been selected, 
	executing an internal function or an external function operating in cooperation with the user device according to the type of the particular content, and
	displaying the information related to the identified content image according to the executed internal or external function
	The Examiner interpreting this claim limitation , when a content is selected by the user (execution of an internal application), connecting to an external server (displaying a website), the content type is determined, because the display of the website is in according to the content type.  
	Based on the above interpretation, Gerszberg teaches the providing the information related to the identified content image comprises: determining a type of the identified content image when the content image has been selected. As stated earlier Gerszberg at ¶0043 teaches that the when a customer’s preference information may be used to customize the types of product that are advertised to that customer. Customizing the type of product is interpreted as determining the type of product and directing advertisement to the customer is interpreted as function in cooperation with the user device. The display of the specific type of advertisement is interpreted as displaying the information related to the identified content image.

	To the extent that Applicant argues that Gerszberg does not explicitly teach “determining a type of the content when the content image has been selected; 
executing an internal function or an external function operating in cooperation with the user device according to the type of the identified content image,” and
	Jablokov, in the same filed of endeavor teaches that wherein the providing of the information related to the content comprises: determining a type of the content when the content image has been selected [when an advertising content/ad impression has been selected, it triggers the launching of a web browser for displaying related information: (Jablokov at, ¶0032, ¶0052, ¶0119, ¶0202, and ¶0211); 
	executing an internal function or an external function operating in cooperation with the user device according to the type of the content [a web browser associated with the mobile communication device is connected internally or externally for displaying related information: (Jablokov at, ¶0067, ¶0200, ¶0202, ¶0206, and at, ¶0211); 
	displaying the information related to the identified content image according to the executed internal or external function. See Jablokov teaches that both the sender and the receiver the advertisement and could click on the advertisement. (Id., at ¶0202, ¶0206, ¶0211, ¶0229, and Fig. 7) Therefore, the information related to the particular content is displayed according to the executed internal or external function. 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz and Gerszberg, with the teachings of Jablokov in order to determining a type of the content image that has selected, executing an internal function or an external function operating in cooperation with the user device according to the type of the content in order to recognize and identify accurate content to be displayed to the user and be able to receiving a user input selecting text of a conversation which is previously input; and recognizing a correct content matched to the selected text in response to the user input.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation. (Id., at Jablokov at ¶ 0214) 

	As to claim 13
	Regarding claim 13, Droz and Gerszberg teaches the user device of claim 12. 
	However, Droz does not explicitly teach wherein the processor is further configured to: analyze a type of the identified content image in response to a user input selecting the content image, 
	execute a function matched to the analyzed type of the identified content image, and 
	provide the information related to the identified content image through the executed function.
	Jablokov teaches wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image (when an advertising content/ad impression has been selected, it triggers the launching of a web browser for displaying related information: Jablokov at, ¶0032, ¶0119, ¶0202, ¶0206, and ¶0211),
	execute a function matched to the analyzed type of the content (a web browser associated with the mobile communication device is connected internally or externally for displaying related information: Jablokov at, ¶0067, ¶0200, ¶0202, ¶0206, and ¶0211), 
	and provide the information related to the content through the executed function (information is displayed related to the content: Jablokov at, ¶0202, ¶0206, ¶0211, ¶0229, and Fig. 7). 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz and Gerszberg with the teachings of Jablokov in order to incorporate wherein the processor is further configured to: analyze a type of the content in response to a user input selecting the content image, execute a function matched to the analyzed type of the content, and provide the information related to the content through the executed function.
	A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained in ¶0214 of Jablokov.

	As to claim 16
	Claim 16 is the non-transitory computer-readable recording medium form (the CRM form) of claim 1. See the rejection of claim 1, above.  

12.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (U.S. 2012/0011454) in view of Gerszberg et al. (U.S. 2001/0040621), further in view of Jablokov et al. (U.S. 2012/0303445), and Gilliam (U.S. 2008/0147501) .
	As to claim 5
	Regarding claim 5, Droz, Gerszberg, and Jablokov teaches the method of claim 1. However, Droz, Gerszberg, and Jablokov does not explicitly teach wherein the displaying of the content image comprises displaying the content image during a preset time period.
	Gilliam teaches wherein the displaying of the content image matched to the content comprises displaying the content image during a preset time period (advertising content/image is displayed during a predetermined time period such as a preset temporal period of 10 seconds: Gilliam ¶0067, ¶0071, ¶0076, and Fig.5). 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz Gerszberg, and Jablokov with the teachings of Gilliam in order to incorporate wherein the displaying of the content image comprises displaying the content image during a preset time period.
	A person of ordinary skilled in the art would have been motivated to make such modification because it displays advertisements after messages are sent in which increases the sender’s exposure to and potential absorption of the advertisements because the sender’s attention is focused on the conservation window watching for a reply from the recipient as explained in ¶0024 and ¶0064 of Gilliam.

	As to claim 14
	Regarding claim 14, Droz and Gerszberg teaches the user device of claim 12. 
	However, Droz and Gerszberg does not explicitly teach wherein the processor is further configured to display the content image during a preset time period.
	Gilliam teaches wherein the processor is further configured to display the content image during a preset time period (advertising content/image is displayed during a predetermined time period such as a preset temporal period of 10 seconds: Gilliam at, ¶0067, ¶0071, ¶0076, and figure 5). 
	Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Droz,  Gerszberg, and Jablokov with the teachings of Gilliam in order to incorporate wherein the processor is further configured to display the content image during a preset time period.
	A person of ordinary skilled in the art would have been motivated to make such modification because it displays advertisements after messages are sent in which increases the sender’s exposure to and potential absorption of the advertisements because the sender’s attention is focused on the conversation window watching for a reply from the recipient as explained in ¶0024 and ¶0064 of Gilliam.

13.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. (U.S. 2012/0011454) in view of Gerszberg et al. (U.S. 2001/0040621), further in view of, Jablokov et al. (U.S. 2012/0303445), and Ream (U.S. 2011/0167445).
	As to claims  15 and 17
	Regarding claim 15, Droz, Gerszberg, and Jablokov teaches the method of claim 1. However, Droz, Gerszberg, and Jablokov fails to teach wherein the scheme includes a mapping table scheme, a semantic analysis scheme, or an ontology scheme. However, Reams in the same filed of endeavor, teaches that of a mapping table scheme, a semantic analysis scheme, or an ontology scheme (Semantic filter 404 filters content, such as by analyzing the relationship of words, phrases and terms. In one exemplary embodiment, semantic filter 404 is used to distinguish first content from second content, where the first and second content have the exact same words, but where the order of the words have substantially different meanings. Reams at ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040). A person of ordinary skilled in the art would have been motivated to make such modification because it provides advertisers the ability to target campaigns to users when they are in the most receptive state to targeted advertisements by using additional customization of ad delivery and presentation as explained at, ¶ 0037, ¶ 0038, ¶ 0039, ¶ 0040 of Reams.
	Claim 17 is dependent on CRM claim 16 and is rejected for the reason that if the CRM claim 16 executed by a processor, that would perform the method of claim 1.     

Conclusion
14.	The applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah, whose telephone number is 571-272-3770.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Hetul Patel, is reachable at 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Signed:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992  

/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Except claims 14-15 and 17, the rest of the claims are amended replacing “particular content” to “identified content image.”
        2 The new ground of rejection is due to, the Applicant’s amendment to the claims noted above. 
        3 As to the above limitation, the ‘398 patent teaches, as the “[e]xamples of the type of content (i.e., the information providing scheme) may include the execution of an internal application, connecting to an external server and displaying a website, connecting to an external server and displaying a result of making a search on a portal site, acquiring and displaying a coupon, and the like. In this regard, the content types may be variously implemented.” [Emphasis added] (Id., the ‘398 patent at 19:3-10) The ‘398 patent also teaches:
        	“[F]or example, the control unit 170 may operate so as to execute a function matched to the type of content in response to the user input selecting the content image. Examples of this operation are illustrated in FIGS. 2D, 3D, 4D and 5D.” (Id., ‘398 patent at 19:11-16, see also 19:52 – 20:8)
        4 Note that Jablokov is used to determining type of a content because, when an advertisement is selected according to the type of content, the type of content is necessarily determined. It is used to show that determining type of content based on selection of advertisement was well known in the art.